Citation Nr: 1011976	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  08-08 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent disabling for service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to Individual Unemployability (TDIU) 
benefits.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to 
December 1967.  Service in Vietnam is evidenced in the 
record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

Procedural history

The Veteran's original claim for entitlement to service 
connection for PTSD was denied in an unappealed June 2002 
rating decision.  In a November 2004 submission, the Veteran 
sought to reopen his claim.  In an April 2005 rating 
decision, the RO denied the Veteran's claim and the timely 
Veteran disagreed.  In an October 2006 decision, the RO 
granted service connection for PTSD evaluating the disability 
to be 50 percent disabling effective from the date that the 
Veteran's claim to reopen was received by VA, November 29, 
2004.

In an October 2006 filing, the Veteran sought TDIU benefits.  
In a July 2007 rating decision, the RO granted a 100 percent 
or total disability rating effective April 5, 2007, and 
denied the Veteran's application for TDIU benefits.  The 
Veteran disagreed with the decision regarding the TDIU 
benefits and perfected an appeal.

Clarification of issues on appeal

As indicated on the face sheet of this decision, the Board 
will decide the issue of whether the Veteran is entitled to 
an initial disability rating in excess of 50 percent.  
Although the Veteran did not specifically disagree with the 
initial disability rating, his claim for TDIU benefits and 
his subsequent communications that he believed he has been 
totally disabled by his PTSD since the date of his initial 
claim can be construed as a notice of disagreement (NOD) with 
the RO's initial disability rating for PTSD.  In construing 
the October 2006 TDIU application, the Board is cognizant of 
the obligation of VA to liberally interpret all 
communications by or on behalf of claimants.  See Douglas v. 
Derwinski, 2 Vet. App. 103, 109 (1992).  

In addition, the Board observes that the Court of Appeals for 
Veterans Claims (Court) has held that "a request for TDIU, 
whether expressly raised by a veteran or reasonably raised by 
the record, is not a separate claim for benefits, but rather 
involves an attempt to obtain an appropriate rating for a 
disability or disabilities, either as part of the initial 
adjudication of a claim or, if a disability upon which 
entitlement to TDIU is based has already been found to be 
service connected, as part of a claim for increased 
compensation."  See Rice v. Shinseki, 22 Vet. App. 447 at 
453-54 (2009).  

For those reasons, the Board will first address the issue of 
whether the Veteran is entitled to an initial disability 
rating in excess of 50 percent for service-connected PTSD and 
then address the issue of whether the Veteran is entitled to 
TDIU benefits.

The Board further observes that the RO has not adjudicated 
the issue of entitlement to an initial disability rating in 
excess of 50 percent for the period between November 29, 
2004, and April 4, 2007.  However, as indicated below, the 
Board finds in favor of the Veteran and he is therefore not 
prejudiced by the Board's consideration, and the RO's July 
2007 rating decision is in essence an adjudication of the 
Veteran's disability rating for that period.


FINDINGS OF FACT

1.  The Veteran's PTSD symptoms in December 2002 included 
avoidance of cues to intrusive memories, intense 
psychological distress on exposure to cues, restricted range 
of affect, exaggerated startle response, irritability and 
outbursts of anger, difficulty with concentration, lack of 
trust in others, without suicidal or homicidal ideation and 
no violent behavior.

2.  The Veteran's PTSD symptoms in November 2004 included 
hypervigilance and ritualistic behavior, irritability and 
outbursts of anger, sleep problems, nightmares and night 
sweats, memory problems, avoidance of crowds and family.

3.  The Veteran's PTSD symptoms in September 2006 included 
flat affect, circumstantial speech, no close friends, 
conflicts with people in authority, depressed mood, sleeping 
problems, anxiety, difficulty concentrating, and paranoid 
ideation.

4.  The Veteran is service-connected for PTSD evaluated as 70 
percent; tinnitus evaluated as 10 percent; and, hearing loss, 
evaluated as noncompensable.  The Veteran's combined 
disability rating is 80 percent.

5.  The medical and other evidence of record demonstrates 
that the Veteran's service-connected disabilities, alone, 
rendered him unable to secure or follow a substantially 
gainful occupation from November 29, 2004 to April 4, 2007.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 70 
percent for service-connected PTSD for the period between 
November 29, 2004, and April 4, 2007, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2009).  

2.  The criteria for a TDIU for the period between November 
29, 2004, and April 4, 2007, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.3, 4.16, 4.19 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his PTSD symptoms support a finding 
of a higher initial disability rating and have rendered him 
unable to follow substantially gainful employment.  The Board 
will first address preliminary matters and then render a 
decision on the issues on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. 
§ 3.159(b) (2009); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009).  

The Board has determined that this claim arises from a 
disagreement with the initial disability rating granted by 
the RO.  The United States Court of Appeals for the Federal 
Circuit and the United States Court of Appeals for Veterans 
Claims (Court) have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin 
v. Peake, 22 Vet.App. 128 (2008).  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  With regard to notice of 
how to substantiate a claim for TDIU benefits, the Veteran 
was informed of those requirements in a letter dated November 
2006.  In addition, the Veteran was informed of how VA 
determines a disability rating and an effective date in the 
November 2006 letter.  Finally, the Veteran has not 
contended, nor does the record indicate, that his claim has 
been prejudiced by a lack of notice.  See Goodwin v. Peake, 
22 Vet.App. 128 (2008).  

With regard to the duty to assist, the Board observes that 
the RO has obtained private medical records identified by the 
Veteran, service treatment records and VA treatment records.  
In addition, the Board observes that the Veteran was provided 
a psychological examination in June 2007.  The psychiatric 
evidence discusses in detail the impact that the Veteran's 
PTSD has on his social and occupational functioning as well 
as his employability.  The examination reflects consideration 
of the Veteran's statements and provides a complete rationale 
for the opinion stated.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue

The Board finds that under the circumstances of this case VA 
has satisfied the notification and duty to assist provisions 
of the law and that no further actions pursuant to the VCAA 
need be undertaken with respect to the claims decided herein.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  As noted in the Introduction, the Board has 
interpreted an October 2006 application for TDIU benefits as 
a NOD challenging the initial disability rating.  This 
interpretation provides the Veteran with the liberal 
interpretation of his filings that the VA claims system is 
designed to provide.  Additionally, the Board notes that the 
Veteran chose in writing in the March 2008 VA Form-9 formal 
appeal not to seek a hearing before a Veterans Law Judge 
(VLJ).



Entitlement to an initial disability rating in excess of 50 
percent disabling for service-connected PTSD.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

Assignment of diagnostic code

The Veteran's service-connected PTSD is rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 [PTSD].  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the Veteran's case (PTSD).  
The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
neither the Veteran nor his representative have requested 
that another diagnostic code be used.  In any event, all 
psychiatric disabilities, except eating disorders, are rating 
using identical schedular criteria.  Accordingly, the Board 
concludes that the Veteran is appropriately rated under 
Diagnostic Code 9411.

Specific schedular criteria

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009), a 50 
percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  



Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM-IV, for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.


Schedular rating

The evidence of record includes a December 2002 VA examiner's 
report indicating that the Veteran complained of worsening 
PTSD symptoms.  The Veteran described how news regarding the 
Iraq War brought back memories of his experiences in Vietnam.  
Those intrusive memories occurred on a daily basis.  The 
Veteran reported avoidance of cues which triggered memories 
and the examiner characterized the Veteran's distress from 
those memories as "intense psychological distress."  The 
Veteran's range of affect was described as restricted, 
exaggerated startle response and hyper arousal, irritability 
and outbursts of anger were noted.  The Veteran denied 
suicidal and homicidal ideation and there was no evidence of 
violent behavior.  The Veteran reported that he could not 
trust anyone.  The VA registered nurse characterized the 
Veteran's PTSD as mild-to-moderate.

A November 2004 statement from M.G., a co-worker of the 
Veteran, included a description of the Veteran at work as a 
mechanic.  M.G. observed the Veteran dealing with anger 
problems and problems with authority, difficulty with 
communications and hypervigilent behavior.  The Veteran's 
wife provided a November 2004 statement in which she 
described the Veteran's hypervigilent behavior, sleep 
problems including frequent nightmares, distancing and 
withdrawal from family and avoidance of crowds.  The 
Veteran's December 2004 statement indicated he was "mentally 
abusive to family," had sleep problems, memory problems in 
that he was frequently unable to find his way or remember 
names, and how changes in work policy or schedules, crowds or 
contact with customers were stressful events for him.  He 
described how he was jobless and had a history of seeking 
employment without stress.  The Board also notes that a 
September 2002 examiner assigned a GAF of 45, a score that 
was referenced in psychological notes until August 2006 when 
an examiner assigned a GAF of 50 and 55 assigned in September 
2006.  

The September 2006 VA psychologist's report described the 
PTSD symptoms of flat affect, circumstantial speech, no close 
friends, conflicts with people in authority, depression, 
sleeping difficulties, anxiety and difficulty concentrating.  
The Veteran described how he was unemployed and spent his 
time taking care of his family and his mother-in-law.  The 
Veteran described how he had "good" relationships with his 
wife and sons.  The examiner also described how the Veteran 
had "paranoid ideation," and had problems with anger while 
driving to the point where he was forbidden to drive his 
grandchild.  The examiner described how the Veteran became 
verbally violent and irate when he was angry.

The Board also notes an April 2007 psychiatric note which 
indicates a GAF of 50, but states that the Veteran had a 
conflict with his wife over an impending move from their home 
of more than 30 years.  The note indicates that the Veteran's 
wife "took away" his guns, and how his mood was anxious and 
he appeared to be "more depressed than last visit."  The 
examiner also described how the Veteran had had thoughts of 
suicide.

As noted above, a 70 percent rating is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances including 
work or a work-like setting; and inability to establish and 
maintain effective relationships.  In this case, the 
Veteran's symptoms from 2002 to 2007 included obsessional 
rituals which interfered with his sleep and work; near 
continuous and worsening depression and anxiety; unprovoked 
anger and constant irritability; memory problems that 
affected his ability to recall names and places; difficulty 
with authority; avoidance of people other than his family 
members and withdrawal from his family.  The Veteran's affect 
was described as restricted and flat.  His speech was 
circumstantial.  He was described as having paranoid ideation 
and became verbally violent when angry.  

The Board acknowledges that not all of the criteria for a 70 
percent disability rating need be met.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the specified factors for 
each incremental rating were examples rather than 
requirements for a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme].  However, it appears that the 
Veteran's PTSD symptoms met most of the 70 percent criteria, 
and they seriously affected his work, family relations, 
judgment, thinking and mood.  The Board also observes that 
the Veteran's GAF scores during the period between November 
2004 and April 2007 remained in the range from 45-to-55.  As 
noted above, scores ranging from 41 to 50 reflect serious 
symptoms and may or may not reflect the criteria of a 70 
percent disability rating.  However, the Board finds that 
after review of all the evidence, the Veteran's PTSD symptoms 
between November 2004 and April 2007 are more closely 
described by the 70 percent criteria than by the 50 percent 
criteria.

The Board has also considered whether a 100 percent 
disability rating is appropriate during the period between 
November 2004 and April 2007.  The Board observes that there 
is no evidence of gross impairment in thought processes or 
communication.  Neither is there evidence of persistent 
delusions or hallucinations, or grossly inappropriate 
behavior.  The Veteran was never described to be in 
persistent danger of hurting himself or others and never 
exhibited intermittent inability to perform activities of 
daily living including maintenance or minimal personal 
hygiene.  Indeed, the Veteran's hygiene was part of his 
obsessive ritualistic behavior.  He was never described as 
being disoriented to time or place.  Finally, while he 
complained of memory loss for names, there is no evidence he 
had such loss of the names of close relatives or his own 
name.  Therefore, the Board finds that the criteria of a 100 
percent disability rating are not met for the period between 
November 2004 and April 2007.

In sum, the Board finds that the Veteran is entitled to a 70 
percent initial disability rating for service-connected PTSD 
from November 29, 2004, to April 4, 2007.  The claim will be 
granted to that extent.

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

As discussed above, the Board observes that the Veteran was 
determined to be 70 percent disabled from the date of his 
claim to April 4, 2007, and 100 percent disabled from April 
5, 2007.  The Board has determined that staged ratings are 
not warranted.

Entitlement to TDIU benefits.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2009).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2009).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
38 C.F.R. § 4.16(a) (2009).  The Court noted the following 
standard announced by the United States Eighth Circuit Court 
of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

Moore, 1 Vet. App. at 359.

As noted above, a claim for a total disability rating based 
upon individual unemployability "presupposes that the rating 
for the [service-connected] condition is less than 100%, and 
only asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 
1991).  In determining whether unemployability exists, 
consideration may be given to the veteran's level of 
education, special training and previous work experience, but 
not to his age or to any impairment caused by non service-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2009).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more. 38 C.F.R. § 4.16(a) (2009).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321 (2009).

Analysis

The Veteran's service-connected disabilities include: PTSD, 
currently evaluated as 70 percent disabling; tinnitus, 
currently evaluated as 10 percent disabling; and hearing 
loss, currently evaluated as 0 percent disabling.  A combined 
80 percent disability rating is in effect.

Because the Veteran's combined disability rating is 70 
percent, with one of his disabilities being at least 40 
percent disabling (his PTSD is rated as 70 percent 
disabling), his service-connected disabilities meet the 
schedular criteria for consideration of TDIU under 38 C.F.R. 
§ 4.16(a) (2009).

The question that remains to be answered is whether the 
Veteran's service-connected disabilities render him 
unemployable.  For the following reasons, the Board finds 
that they do render him unemployable.

The evidence from M.G. and the Veteran's wife combine to show 
that the Veteran had serious difficulty dealing with others.  
His outbursts of anger and constant irritability, and 
avoidance of crowds and distrust of people in general made 
him unable to deal with persons in authority.  His numerous 
job changes further demonstrated his difficulty in dealing 
with the stress of the workplace and to some extent exhibit 
the underlying paranoid ideation reported by the September 
2006 examiner.

The Board recognizes that there is no medical opinion which 
does states that the Veteran was unemployable between 
November 2004 and April 2007.  However, as was discussed in 
the law and regulations section above, the appropriate TDIU 
standard is not whether a veteran is able to obtain any 
employment, or to maintain marginal employment.  See Moore, 1 
Vet. App. at 358.  Rather, the standard is a subjective one 
and is whether a veteran can obtain and maintain 
substantially gainful employment.  In that regard, the Board 
finds that the evidence is at least in equipoise as to 
whether the criteria of TDIU are met for the period beginning 
November 2004 to April 2007.  Thus, applying the benefit of 
the doubt rule, the Board finds that the Veteran's PTSD 
symptoms by themselves were sufficient to prevent the Veteran 
from maintaining substantially gainful employment during that 
period.  Applying the benefit of the doubt rule, the appeal 
of the denial of TDIU for the period beginning November 29, 
2004, to April 4, 2007, is allowed.


ORDER

Entitlement to a disability rating of 70 percent disabling 
for service-connected PTSD for the period November 29, 2004, 
to April 4, 2007, is granted, subject to controlling 
regulations governing the payment of monetary benefits.

Entitlement to TDIU for the period November 29, 2004, to 
April 4, 2007, is granted, subject to controlling regulations 
governing the payment of monetary benefits.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


